DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  should be "image intensity values" instead of "the image intensity" in 2nd, 3rd, 4th, and 5th clauses; recite "the video image" instead of "the image" in 2nd line of 5th clause, 3rd line of 5 clause, and 7th line of 5th clause for consistency of recitations.  Appropriate correction is required.
Claim 2 and 12 objected to because of the following informalities:  should be "image intensity values" instead of "the image intensity"; recite "the video image" instead of "the image" .  Appropriate correction is required.
Claim 4, 5, and 13 objected to because of the following informalities:  should be "image intensity values" instead of "the image intensity" .  Appropriate correction is required.
Claim 3, 7, 11, and 15 objected to because of the following informalities:  recite "the video image" instead of "the image" .  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  should be "average intensity values" instead of "average intensity" .  Appropriate correction is required.
Claim 15 objected to because of the following informalities: recite “the video” instead of “a video” because it derives antecedent basis from claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim 15 recites “a video image processing unit adapted to process the image in accordance with the method of any one of the preceding claims” which invokes 112f as “unit” is a substitute for the term “means” and it is modified by functional language without any structural modifier as the modifier “video image processing” is descriptive of the function performed. 
Since the claim limitations invoke 35 U.S.C 112(f), sixth paragraph (pre-AIA ), claims 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalent thereof. 
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: The video image processing unit  is corresponded to element 7 of Fig. 1 representing the hardware in combination with the algorithms for analysing shown in at least Figs. 2, 6, 7, 8, 9, 10, 11, 12 and elaborated in at least [0040], [0091]-[0092], [0099]-[0101]Applicant does have the required corresponding structure for this limitation and the limitation is interpreted to cover this special-purpose hardware and equivalents thereof. 
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recited “a temporally resized image upon which said analysis step is conducted…”. The analysis step of parent claim 1 (“analysing…” in 2nd clause) is not connected with a temporally resized image, as it is merely performed on the video image as recited. It is therefore unclear if “said analysis step” refers to “analysing…” of claim 1 or if it is intended to introduce a new analysis step. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of visual inspection and generic computer element which do not exclude the claims from encompassing a mental process without integration into a practical application and without significantly more.
The cited claims recite the following abstract ideas: 
Analyzing the video image to detect signals comprising temporal variations in the image intensity representative of movement of the subject (Claims 1).
Outputting an indication of the movement of the subject (Claim 1). 
Grouping the movement signals into a plurality of groups according to their position in the image (Claims 1, 6).
Determining whether the variability of the representative movement signal is above a predetermined threshold (Claims 1, 6).
Determining movement as being present at that position in the image if the variability of the retained movement signal is above the predetermined threshold (Claims 1, 6).
Measuring the variation (Claim 1, 2, 4).
The cited limitations, under their broadest reasonable interpretation, cover performance in the mind in that nothing recited precludes them from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP 2016.04(a)(2)(III)(B). In this case, the functions or steps of determining (mental process 4, 5) encompasses visual inspection and making assessment of judgment; the functions of analyzing, outputting, measuring, and grouping (mental process 1, 2, 3, 6) encompasses making a professional judgment that some image is diagnostically significant or includes diagnostically significant information and communicating that to a user and/or recording that information.
The judicial exceptions cited are not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis from MPEP 2106. Furthermore, Intellectual Ventures cited in that section established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer component, maybe “performed by human, mentally or with pen and paper,” then it is still in the metal processes category of abstract ideas unless the claim cannot be practically performed in the mind. As explained, the functions and steps cited can be practically performed in the mind or with the aid of basic physical aids in the ways elaborated. The video image processing unit (claim 15) is a generic computer element which does not exclude the claims from encompassing a mental process nor does it integrate them into a practical application according to the eligibility analysis.
 Further, the cited claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas identified. As discussed above, the computer elements (video image processing unit) merely indicate that these are the tools to perform the abstract ideas. The positive recitation of computer elements does not represent significantly more. Additionally, the video recitations, including the standard video camera (claim 15) and subject monitoring of the preamble merely link the limitations encompassing mental processes to particular technological environment or field of use. Furthermore, neither the claim nor the way these elements have been identified as encompassing mental prepossess would require a specific article or transform it by the exemplary annotating or overlaying that they encompass. 
In consideration of each of the relevant factors and the claim elements both individually and in combination, the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims either recite additional abstract ideas consistent with those identified above (claims 2, 6) and/or are directed to preparing the image for analysis which is routine extra-solution activity and therefore does not add significantly more to the abstract ideas identified (claims 3, 4, 5, 8, 9, 10, 11, 12, 13, 14). Official Notice is taken regarding the conventionality of the elements recited in the listed dependent claims. Dependent claim 7 merely specifies that the image on which the analysis is performed is represented by pixels. All digital images are represented as pixel values and therefore this is not enough to integrate into a practical application, nor does it represent significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 10, and 14-15 are rejected under U.S.C. 102(a)(1) as being anticipated by Anderson (U.S. Pub. No. 2013/0182107).

Regarding claim 1, Anderson teaches a method of monitoring a human or animal subject (Anderson, activity monitor system, abstract) comprising the steps of:
capturing a video image of the subject (Anderson, paragraph [0009]) consisting of a time series of image frames each frame comprising a pixel array of image intensity values;
analysing the video image to detect signals (Anderson, paragraph [0009] and [0011]) comprising temporal variations in the image intensity representative of movement of the subject;
wherein the step of analysing the video image to detect signals (Anderson, paragraph [0009] and [0011]) comprising temporal variations in the image intensity representative of movement of the subject comprises:
measuring the variation with time of the image intensity at each of a plurality of positions (Anderson, motion level at first and second times, paragraph [0012]) in the image to form a respective plurality of movement signals (Anderson, motion level at first and second times and first and second regions, paragraph [0012]);
grouping the movement signals into a plurality of groups (Anderson, motion alert level and motion alert integrator 36, paragraph [0077]-[0078]) according to their position in the image,
quantifying the variability (Anderson, motion level value, paragraph [0068]) in each of the movement signals and forming for each group a representative single movement signal,
determining whether the variability (Anderson, motion level value and motion alert level, paragraph [0068]) and of the representative movement signal is above a predetermined threshold,
and determining movement as being present at that position in the image if the variability of the retained movement signal is above the predetermined threshold (Anderson, motion threshold, paragraph [0068]-[0069]).

Regarding claim 2, Anderson teaches a method according to claim 1 wherein the step of measuring the variation with time of the image intensity at each of a plurality of positions in the image comprises detecting spatial intensity variations representing edges in the image to form an edge image (Anderson, edge region 94b, figure 6, paragraph [0071] and [0074]);
and measuring the variation with time of the edge image at each of a plurality of positions in the image to form the respective plurality of movement signals (Anderson, edge region 94b, figure 6, paragraph [0071] and [0074]).

Regarding claim 6, Anderson teaches a method according to claim 1 wherein the step of forming for each group a representative single movement signal comprises retaining for each group a predetermined ordinal one of the movement signals ordered by their variability (Anderson, Motion Alert Level, paragraph [0077]-[0078]), determining whether the variability of the retained movement signals are above a predetermined threshold (Anderson, motion level value and motion alert level, paragraph [0068]), and determining movement as being present at that position in the image if the variability of the retained movement signal is above the predetermined threshold (Anderson, motion detector processor 34, Figure 5 and paragraph [0068]). 
Further for claim 6, assigning a weight of 0 “means a region will be ignored” as disclosed implies that some groups are retained and some groups are excluded. 

Regarding claim 7, Anderson teaches a method according to claim 1, wherein each of said plurality of positions comprises at least one pixel of the image (Anderson, pixels, paragraph [0053]-[0054]).

Regarding claim 10, Anderson teaches a method according to claim 1 wherein predetermined areas of said video image are masked out (Anderson, mask, paragraph [0053]).

	Regarding claim 14, Anderson teaches a method according to claim 1 further comprising the step of compensating the image for pixel noise (Anderson, noise removal, paragraph [0054]) by re-weighting signals according to their average intensity (Anderson, moving average filter, paragraph [0068]).

Regarding claim 15, Anderson teaches a system for monitoring a human or animal subject (Anderson, activity monitor system, abstract) in accordance with the method of claim 1. comprising: a video camera adapted to capture a video image of the subject (Anderson, video camera, abstract and paragraph [0007]); a display (Anderson, live video display abstract and paragraph [0007]]; a video image processing unit adapted to process the image (Anderson, processing module 24, paragraph [0049]) in accordance with the method of any one of the preceding claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. App. No. 2013/0182107) in view of Campo (U.S. Pub. No. 2016/0015278).

Regarding claim 3, Anderson teaches a method according to claim 2 wherein the step of detecting spatial intensity variations representing edges in the image to form an edge image (Anderson, edge region 94b, figure 6, paragraph [0071] and [0074]). 
Anderson fails to teaches the applying of a kernel convolution to the image frame. According to the claimed invention, kernel convolution combines intensities of neighboring pixels to detect edges in the image and calculates the derivative of the image. However, Campo teaches the spatial convolution with statistical thresholding and calculation of correlation to the mean to detect edge segments of the image (Campo, spatial convolution, Fig 5 and 6, paragraph [0057]). Kernel weighting is cited for spatial convolution for the same purpose of use to detect edge in image and to calculate correlation.  
Anderson and Campo are both considered to be analogous to the claimed invention because they are in the same field of activity video monitoring system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Anderson to incorporate the teachings of Campo providing the spatial convolution with statistical thresholding (Campo, spatial convolution, paragraph [0057]). Doing so would allow identifying and memorizing the curve portions, where the spatial gradient of the signal is the highest, corresponding in practice to edge segments within the image (Campo, spatial convolution, paragraph [0057]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. App. No. 2013/0182107), in view of De Haan (EP 3517034A1). 

Regarding claim 4, Anderson teaches a method according to claim 1 wherein a function (Anderson, processing system 30 and motion detector processor, paragraph [0053]-[0054]). However, Anderson fails to teach the function that is applied to the image intensities that magnifies lower intensities and reduces the prominence of greater intensities to produce a non-linearly- 30Attorney Docket No. 3711-000303-US scaled image, and the step of measuring the amount of variation. On the other hand, De Haan teaches a function is applied to the image intensities that magnifies lower intensities and reduces the prominence of greater intensities to procedure a non-linearly-scaled image (De Haan, transform samples of the detection signals using a logarithm function, paragraph [0024] and [0060]). 
Anderson and De Haan are both considered to be analogous to the claimed invention because they are in the same field of activity video monitoring system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Anderson to incorporate the teachings of De Haan providing the a function is applied to the image intensities that magnifies lower intensities and reduces the prominence of greater intensities to procedure a non-linearly-scaled image (De Haan, transform samples of the detection signals using a logarithm function, paragraph [0024] and [0060]). Doing so would result in higher reliability in vital signs measurement (De Haan, paragraph [0010]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. App. No. 2013/0182107), in view of De Haan (EP 3517034A1), as applied to claim 4, and further in the view of Kirenko (U.S. Pub. No. 20150104088).

Regarding claim 5, Anderson modified by De Haan teaches a analysing step (Anderson, analyzing video image, paragraph [0009] and [0011]). However, Anderson modified by De Haan fails to teach the step of calculate the logarithm of said image intensity values to form a logarithm and step of analysing the image is performed on said logarithm image. On the other hand, Kirenko teaches taking the logarithm is useful for removing signal components due to changes in illumination (Kirenko, paragraph [0087]). 
Anderson, De Haan,  and Kirenko are both considered to be analogous to the claimed invention because they are in the same field of activity video monitoring system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Anderson to incorporate the teachings of Kirenko providing the logarithm is useful for removing signal components due to changes in illumination (Kirenko, paragraph [0087]). Doing so would increase vital sign estimation accuracy.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. App. No. 2013/0182107) in view of Porges (U.S. Pub. No. 20160317041). 

Regarding claim 8, Anderson teaches the analysis step (Anderson, analyzing video image, paragraph [0009] and [0011]) is conducted. However, Anderson fails to teach the combining of the neighboring pixels to form a spatially resized image. On the other hand, Porges teaches pixel exclusion (combined) to form additional resized images (Porges, FIG 5 and 8). 
Anderson and Porges are both considered to be analogous to the claimed invention because they are in the same field of activity video monitoring system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Anderson to incorporate the teachings of Porges providing the pixel exclusion (combined) to form additional image (Porges, FIG 5 and 8). Doing so minimize the impact of lighting of the images and isolate the physical signal of interest (Porges, paragraph [0067]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. App. No. 2013/0182107) in view of Issacs (U.S. Patent No. 10139920).

Regarding claim 9, Anderson discloses analyzing video image (paragraph [0009] and [0011]). However, Anderson fails to teach the combining together the corresponding pixel values in frames of the video image. On the other hand, Issacs teaches image can be translated, rotated, and resized to create thousands of permutations of the original baseline image by translating pixels, rotating in certain provided degrees, and rescaling the image (Issacs, paragraph [0030]). 
Anderson and Issacs are considered to be analogous to the claimed invention because they are in the same field of activity video monitoring system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Anderson to incorporate the teachings of Issacs providing the image can be translated, rotated, and resized to create thousands of permutations of the original baseline image by translating pixels, rotating in certain provided degrees, and rescaling the image (Issacs, paragraph [0030]). Doing so would create thousands of images from baseline images to form different movement permutations (Issacs, paragraph [0030]). 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. App. No. 2013/0182107), in view of Cennini (U.S. Pub. No. 2011/0311143). 

Regarding claim 11, Anderson teaches a method according to claim 1 further comprising the step of detecting global intensity variations (Anderson, paragraph [0009] and [0011]).
Anderson fails to teach the de-correlating process from the image after detecting the intensity variations in the image. However, Cennini teaches the step of detecting global intensity variations in the image and de-correlating the measured amount of variation in image intensity with time from the detected global intensity vacations (Cennini, paragraph [0065]). 
Anderson and Cennini are both considered to be analogous to the claimed invention because they are in the same field of activity video monitoring system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Anderson to incorporate the teachings of Cennini providing the the step of detecting global intensity variations in the image and de-correlating the measured amount of variation in image intensity with time from the detected global intensity vacations (Cennini, paragraph [0065]). Doing so would allow for an unobtrusive monitoring method (Cennini, paragraph [0014]).

Regarding claim 12, Anderson modified by Cennini teaches a method according to claim 11 wherein the step of detecting global intensity variations (Anderson, paragraph [0009] and [0011]) comprises detecting variations in image intensity in predefined areas of the image (Anderson, region, paragraph [0012]-[0013]).

	Regarding claim 13, Anderson modified by Cennini teaches a method according to claim 11 wherein the step of detecting global intensity variations (Anderson, paragraph [0009] and [0011]) comprises detecting principal components in the variations in image intensity, and retaining as representative of global intensity variations only those principal components whose amplitude variability is above a predetermined threshold (Anderson, weighting coefficients [0067]-[0068] and [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH HOANG. NGUYEN
Examiner
Art Unit 3793



/ANH HOANG NGUYEN/Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793